 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSumma Corporation d/b/a Frontier Hotel and Gen-eral Sales Drivers, Delivery Drivers and Helpers,Local # 14, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica. Case 31 CA-8382May 29, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEUpon a charge filed on September 20, 1978, byGeneral Sales Drivers, Delivery Drivers and Helpers,Local # 14, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,herein called the Union, and duly served on SummaCorporation d/b/a Frontier Hotel, herein called Re-spondent, the General Counsel of the National LaborRelations Board, by the Regional Director for Region31, issued a complaint on September 25, 1978, and anamended complaint on October 30, 1978, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an adminis-trative law judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, the com-plaint as amended alleges in substance that on Au-gust 25, 1978, following a Board election in Case 31RC-3680, the Union was duly certified as the exclu-sive collective-bargaining representative of Respon-dent's employees in the unit found appropriate' andthat, commencing on or about September 18, 1978,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargaining rep-resentative, although the Union has requested and isrequesting it to do so. On October 6 and November13, 1978, Respondent filed its respective answers toI Official notice is taken of the record in the representation proceeding.Case 31-RC-3680, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8. as amended. SeeLTV Electrosvysemrs, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968): Golden Age Beverage Co., 167 NLRE 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va. 1967):Follen Corp.. 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA, as amended. The amended complaint at par. 7 incorrectlycited the representation proceeding as Case 31 -RC 7368. We note, however,that the factual allegations contained in that paragraph, which Respondenthas admitted, clearly refer to the underlying representation proceedingherein, Case 31-RC 3680. We note further that Respondent has moved toreopen the proceeding in Case 31 RC-3680 and to rescind certification forthe reasons raised in defense to the Motion for Summary Judgment, herein,discussed infra. The motion is hereby denied.the complaint and amended complaint, admitting inpart, and denying in part, the allegations in the com-plaint and the amended complaint.On December 1. 1978. counsel fbr the GeneralCounsel filed directly with the Board a motion enti-tled "Motion to Transfer Case To and Continue Pro-ceedings Before the Board and Motion fr SummaryJudgment," with exhibits attached. Subsequently, onDecember 11, 1978, the Board issued an order trans-ferring the proceeding to the Board and a Notice ToShow Cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to the Notice To ShowCause and moved to dismiss the complaint.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent admits all theoperative factual allegations of the complaint but de-nies the conclusionary averments on the basis thatapplicable law relied on by the Board in ruling uponobjections to the election in the underlying represen-tation proceeding has now been overruled. The Gen-eral Counsel contends that Respondent is improperlyseeking to relitigate issues which were raised and de-cided in the underlying representation case.Review of the entire record herein, including thatin Case 31-RC 3680, discloses that following theelection on January 21, 1977, Respondent filed timelyobjections thereto on January 28, 1977. The objec-tions were considered by the Regional Director who,on March 30, 1977, issued his Report on Objectionsand recommended that 9 of 10 objections be over-ruled and that a hearing be held with respect to Iobjection.2In considering, as part of the objections,certain alleged misrepresentations made by the Unionduring the course of the election campaign, the Re-gional Director noted that they were not substantialmisrepresentations, if indeed they were misrepresen-tations. and that the employees were in a positioncapably to evaluate the issues. Therefore, applyingthen-existing law, Hollywood Ceramics Compan, Inc.,140 NLRB 221 (1962), the Regional Director recom-mended that the objections based upon the allegedmisrepresentations be overruled.Respondent filed timely exceptions to the RegionalDirector's report, and on August 30, 1977, the Board2 The Regional Director later issued an erratum on April 13. 1977. correct-ing a portion of the Report on Objections.242 NLRB No. 76590 FRONTIER HOTELissued a Decision and Order Directing Hearing'wherein it adopted the Regional Director's report.4Two Members (Member Murphy and then-MemberWalther) indicated in the Decision that they agreedwith the conclusion that the alleged misrepresenta-tions did not warrant setting aside the election, butalso indicated that their agreement was based uponthe reasons set forth in their opinions in ShoppingKart Food Market, Inc., 228 NLRB 1311 (1977). Inthat case, issued after the Regional Director's report,a Board majority had overruled Hollywood Ceramics,supra.Following the Board's Order of August 30, 1977, ahearing was held and the Hearing Officer thereafterissued a report on January 9, 1978, in which he rec-ommended that the objection heard be overruled.The Board adopted his recommendation and certifiedthe Union on August 25, 1978.5Subsequently, in early September 1978, the Unionrequested Respondent to bargain with it concerningrates of pay, wages, hours of employment, and otherterms and conditions of employment affecting em-ployees in the unit for which it had been certified.In a letter to the Union, dated September 11, 1978,and recieved September 18, 1978, Respondent stated:We have discussed with counsel the questionsraised by the Board's certification of Local 14as bargaining agent of our casino employees.We have decided to take the Board's decisionbefore the Appellate Court for review. Regret-ably [sic], the only way we may do this is to de-cline your request for a meeting to commencenegotiations.Following this, the instant proceeding was begunwhen the Union filed its unfair labor practice chargeon September 20, 1978, with subsequent complaintsissued and with transfer of the proceeding to theBoard, as enumerated above.We note at the outset of our consideration of thissummary judgment motion that, on December 6,1978, the Board, with Members Penello and Murphydissenting, separately indicated in General Knit ofCalifornia, Inc., 239 NLRB 619 (1978), that it wouldno longer follow Shopping Karl, supra, in consideringalleged misrepresentations, but insead would returnto the standards set forth in Hollywtood Ceramics, su-pra. In its brief to the Board, Respondent states thatthe alleged misrepresentations which it raised as ob-jections to the election required resolution throughthe hearing process: that since two members of theNot reported in pnnted volumes of NLRB Decisions4Member Murph) indicated therein that she would have additionall or-dered a heanng on Objections III through VIs237 NLRB 1264 (1978). Member Murphy dissented on the basis thatObjections III through VI should also have been set down for hearing.Board panel in this proceeding indicated reliance onShopping Kart, supra, in overruling those objectionsthey were indicating that but for Shopping Kart, su-pra, those objections would have been meritorious;and, finally, that since Shopping Kart. supra, has beenoverruled, the complaint should be dismissed and ap-propriate action taken with respect to the alleged mis-representations in the underlying representation pro-ceeding.We disagree with Respondent that any previous re-liance by two panel members upon Shopping Kart inthe representation case proceeding demonstrates that,but for Shopping Kart, the alleged misrepresentationobjections were meritorious. It is true, however, that amajority of the panel, in contrast to the Regional Di-rector, did not consider the alleged misrepresenta-tions under Hollywood Ceramics standards in the un-derlying representation proceeding. Therefore, wehave reviewed the merits of the alleged misrepresen-tation objections under those standards in light of ourDecision in General Knit.6In so reviewing these al-leged misrepresentations, we find no basis for dis-agreeing with the conclusions of the Regional Direc-tor heretofore set forth, and we adopt hisrecommendations on those alleged misrepresenta-tions.Respondent has indicated to the Union and to thisBoard that it has refused to bargain for the expresspurpose of testing the Board's certification of theUnion. Thus, aside from the issue posed by ShoppingKart and General Knit, discussed above, it appearsthat Respondent is seeking to relitigate herein the is-sues which were fully litigated and decided adverselyto Respondent in the underlying representation case.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.7All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.6 Member Jenkins notes that in the underlying representation proceedinghe agreed with the Regional Director's recommendations concerning thealleged misrepresentations based on the Regional Director's application ofthe standards enunciated in Hollyiood Ceraimils, .upra*See Pittsburgh Plate Glass Co v N L..RB. 313 U.S 146. 162 1941)Rules and Regulations of the Board. Secs. 102.671f) and 102 69(c).591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we grant the Motion for SummaryJudgment and deny Respondent's motion to dismissthe complaint.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe complaint alleges, Respondent admits, and wefind that Respondent is now, and has been at all timesmaterial herein, a corporation duly organized underand existing by virtue of the laws of the State of Dela-ware, with an office and principal place of businesslocated in Las Vegas, Nevada, where it is engaged inthe operation of a hotel and casino. In the course andconduct of its business operations, Respondent annu-ally purchases and receives goods or services valuedin excess of $50,000 directly from suppliers locatedoutside the State of Nevada and annually derivesgross revenues in excess of $500,000.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and wefind that General Sales Drivers, Delivery Drivers andHelpers, Local #14, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within the mean-ing of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All gaming casino dealers, shills, keno writersand keno runners employed by Summa Corpora-tion d/b/a Frontier Hotel at its facility locatedat 3120 Las Vegas Boulevard South; excludingall other employees including casino shift man-agers, assistant shift managers, pit bosses, pitfloormen, boxmen, slot shift supervisors, floor-men, slot mechanics, booth cashiers, changegirls, casino cage cashiers, slot cage cashiers, coincounters and wrappers, pit clerks, credit clerks,office clerical employees, guards and supervisorsas defined in the Act.2. The certificationOn January 21, 1977, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 31, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. After consideration of objections tothe election, as fully discussed above, the Union wascertified as the collective-bargaining representative ofthe employees in said unit on August 25, 1978, andthe Union continues to be such exclusive representa-tive within the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about September 6, 1978, andmore particularly on September 14, 1978, and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutSeptember 18, 1978, and continuing at all times there-after to date, Respondent has refused, and continuesto refuse, to recognize and bargain with the Union asthe exclusive representative for collective bargainingof all employees in said unit.Accordingly, we find that Respondent has, sinceSeptember 18, 1978, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-592 FRONTIER HOTELing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817: Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Summa Corporation d/b/a Frontier Hotel is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. General Sales Drivers, Delivery Drivers andHelpers, Local # 14, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within the mean-ing of Section 2(5) of the Act.3. All gaming casino dealers, shills, keno writers,and keno runners employed by Summa Corporationd/b/a Frontier Hotel at its facility located at 3120Las Vegas Boulevard South, excluding all other em-ployees, including casino shift managers, assistantshift managers, pit bosses, pit floormen, boxmen, slotshift supervisors, floormen, slot mechanics, boothcashiers, change girls, casino cage cashiers, slot cagecashiers, coin counters and wrappers, pit clerks, creditclerks, office clerical employees, guards, and supervi-sors as defined in the Act, constitute a unit appropri-ate for the purposes of collectively bargaining withinthe meaning of Section 9(b) of the Act.4. Since August 25, 1978, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about September 18, 1978,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain. Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent.Summa Corporation d/b/a Frontier Hotel. Las Ve-gas, Nevada, its officers, agents. successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with General Sales Drivers,Delivery Drivers and Helpers, Local -,14, Interna-tional Brotherhood of Teamsters, Chauffeurs. WVare-housemen and Helpers of America, as the exclusivebargaining representative of its employees in the fol-lowing appropriate unit:All gaming casino dealers, shills keno writingsand keno runners employed by Summa Corpora-tion d/b/a Frontier Hotel at its facility locatedat 3120 Las Vegas Boulevard South: excludingall other employees including casino shift man-agers, assistant shift managers, pit bosses, pitfloormen. boxmen, slot shift supervisors, floor-men, slot mechanics, booth cashiers, changegirls, casino cage cashiers, slot cage cashiers, coincounters and wrappers, pit clerks, credit clerks,office clerical employees, guards and supervisorsas defined in the Act.(b) In any like or related manner interfering with.restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action, which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay. wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.593 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its Las Vegas, Nevada, facility copies ofthe attached notice marked "Appendix."8Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 31, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places. including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Gen-eral Sales Drivers, Delivery Drivers and Helpers,Local # 14, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive representative of theemployees in the bargaining unit described be-low.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All gaming casino dealers, shills, keno writersand keno runners employed by the Employerat its facility located at 3120 Las Vegas Boule-vard South: excluding all other employees in-cluding casino shift managers, assistant shiftmanagers, pit bosses, pit floormen, boxmen,slot shift supervisors, floormen, slot mechanics,booth cashiers, change girls, casino cage cash-iers, slot cage cashiers, coin counters andwrappers, pit clerks, credit clerks, office cleri-cal employees, guards and supervisors as de-fined in the Act.SUMMA CORPORATION D/B/A FRONTIER Ho-TEL594